
	

115 HR 6447 : Department of Homeland Security Chief Data Officer Authorization Act
U.S. House of Representatives
2018-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6447
		IN THE SENATE OF THE UNITED STATES
		September 5, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish the position of Chief Data Officer of the
			 Department of Homeland Security, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Homeland Security Chief Data Officer Authorization Act. 2.Chief Data Officer of the Department of Homeland SecuritySection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended by adding at the end the following new subsection:
			
				(c)Chief Data Officer
 (1)In generalThe Secretary, in consultation with the Chief Information Officer, shall designate a career appointee (as such term is defined in section 3132 of title 5, United States Code) of the Department as the Chief Data Officer of the Department.
 (2)QualificationsThe Chief Data Officer shall possess demonstrated training and experience in the management, governance, generation, collection, protection, analysis, use, and sharing of data, including the protection and de-identification of personally identifiable information.
 (3)FunctionsThe Chief Data Officer shall be responsible for the following: (A)Ensuring that the Department conforms with data management best practices recognized across industry and the Federal Government.
 (B)Coordinating the organization and integration of data across the Department for improved interoperability, analysis, and decision-making.
 (C)Reviewing the impact of the infrastructure of the Department regarding data integrity and interoperability.
 (D)Coordinating the release of data for public use following appropriate privacy reviews within the Department, as coordinated with the Chief Privacy Officer.
 (E)Promoting the use of modern data systems to improve Department operations. (F)Coordinating the storage of Department records in accordance with the National Archives and Records Administration’s General Records Schedules.
 (G)Overseeing, in coordination with the Chief Privacy Officer of the Department, as appropriate, the Department’s compliance with the following responsibilities:
 (i)Issuing guidelines ensuring and maximizing the quality, objectivity, utility and integrity of information (including statistical information).
 (ii)Establishing administrative mechanisms that allow affected persons to seek and obtain correction of information maintained and disseminated by relevant components of the Department that does not comply with the Department’s guidelines.
 (iii)Reporting to the Director of the Office of Management and Budget about the number and nature of complaints received by relevant components of the Department regarding the accuracy of information disseminated and how such complaints were handled by such components.
 (H)Coordinating with appropriate officials of the Department, including the Chief Privacy Officer, component privacy officers, component Chief Data Officers, and program managers, regarding the use of data within their respective components and under their authorities.
 (I)Serving as the liaison to other Federal agencies and the Office of Management and Budget on data and the best way to use existing Department data for statistical purposes.
 (4)Component Chief Data OfficersThe heads of each operational component of the Department, in consultation with the Chief Data Officer of the Department and the Chief Information Officer of such component, shall designate a career appointee (as such term is defined in section 3132 of title 5, United States Code) from each such component of the Department as the Chief Data Officer of their respective component. Each such component Chief Data Officer shall—
 (A)have the qualifications described under subsection (c)(2); and (B)coordinate with and assist the Chief Data Officer of the Department in the implementation of the functions specified in subparagraphs (A) through (F) of paragraph (3) for their respective component.
 (5)ReportsNot later than 180 days after the date of the enactment of this subsection and periodically thereafter as necessary, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the implementation of this subsection, including any concerns regarding such implementation..
		
	Passed the House of Representatives September 4, 2018.Karen L. Haas,Clerk.
